[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 43 
The clause of the contract upon which all of the actions, mentioned in the foregoing statement, were founded is as follows, viz.: "William P. Clyde  Co. to have the management of said corporation and business, and in consideration *Page 45 
thereof, to guarantee Jacob Lorillard a dividend of not less than seven per cent per annum for seven years, and to receive for such management the usual commission of two and one-half per cent in, and five per cent out, at each end, on the freights earned."
On the 18th of November, 1881, when the plaintiff began suit for the default of 1876, he was entitled to recover not only for that default, but also for the default of 1879, and no action was then pending for the recovery of either sum. The defendants insist that the contract is indivisible and that the plaintiff was bound to embrace in that action all guaranteed dividends then due and not in suit.
It is doubtless true, as a general proposition, that each default in the payment of money falling due upon a contract, payable in instalments, may be the subject of an independent action, provided it is brought before the next instalment becomes due, but each action should include every instalment due when it is commenced, unless a suit is, at the time, pending for the recovery thereof, or other special circumstances exist. (R.P.D.Church v. Brown, 54 Barb. 191; Beach v. Crain, 2 N.Y. 86;Secor v. Sturgis, 16 id. 548, 554; Jex v. Jacob, 19 Hun, 105; Bendernagle v. Cocks, 19 Wend. 207; Smith v. Jones,
15 Johns. 228.)
The plaintiff, without denying that this proposition applies to contracts generally, insists that it does not apply to the contract in question, because it has been adjudged that as between these parties and as to this contract, successive actions may be brought and independent judgments recovered even for instalments that were due and not in suit when the action to recover one thereof, without including the others, was commenced.
The judgment of the Superior Court, entered April 27, 1882, did not thus adjudicate in express terms, as in form it simply adjudged that the plaintiff recover of the defendants the sum of $15,021.17. In legal effect, however, as the answer pleads the pendency of the action in the City Court and the judgment recites that the issues were tried, it adjudged *Page 46 
that the answer contained no defense. The language used by this court in deciding an appeal brought by the defendant in the City Court action is repeated as applicable here.
"To the action commenced in the Superior Court in which the plaintiff had his first recovery, the defendants interposed this defense, to wit: `That at the time of the commencement of this action, there was, and now is, another action pending in the City Court of Brooklyn between the same parties as this action and for the same cause of action as that set forth in the complaint herein.' If the defendants are right in their present contention that the plaintiff was entitled to maintain but one action to recover for all of these dividends, and that he had but one cause of action against them, then that was a good defense to that action. But the plaintiff recovered, and thus it was adjudged that that was not a good defense; that this action was not for the same cause of action as that; that both actions could proceed; and that the pendency of one could be no defense to the other. That adjudication estops and binds these defendants and they cannot now be heard to say that the two actions were commenced for the same cause of action, or any portion of the same cause." (Lorillard v. Clyde, 102 N.Y. 59, 64.)
The legal effect, therefore, of the judgment invoked as a bar to this action was an adjudication that the contract in question was divisible, so that the instalment due July 1, 1876, could be recovered in one action, and the instalment due July 1, 1877, in another, although neither was commenced until both instalments had become due. The determination that these two instalments were severable, although each was separately sued after both were due, necessarily involves the result that any of the instalments may be thus separated in suit, because they are all alike, and are created by the same words. As there was but one promise made by the defendants, the contract is either divisible or indivisible as a whole, and there can be no distinction between the several instalments in that regard. Its unity or divisibility was directly at issue in the action pleaded as a bar, and every material question *Page 47 
of fact or law involved in an issue must be regarded as determined by the final judgment in the action so as not to be the subject of judicial investigation again in any subsequent litigation between the same parties. Even if it was wrongfully adjudged that the contract was divisible as to the second, third and fourth sums falling due, it follows from the binding force that the law gives to a judgment between the same persons and upon the same point that, as between these parties it is divisible as to the fifth also.
The defendants contend that, while the prior judgments may be presumptively a bar, they are not conclusive and that it was error for the trial court to exclude evidence tending to show that upon the trial of those actions no proof was offered to support the plea of former action pending. There was no offer to show that the defense in question was waived, withdrawn or stricken from the record, or that the issues were in any way changed. Evidence merely tending to show that the defendants omitted to produce, upon the trial, all the evidence that was admissible in their behalf was immaterial. A judgment rendered on the merits is co-extensive with the issues upon which it is founded and is conclusive between the parties thereto, not only as to the matters actually proved, argued and submitted for decision, but also as to every other matter directly at issue by the pleadings which the defeated party might have litigated. (Jordan v. Van Epps, 85 N.Y. 427; Smith v. Smith,
79 id. 634; Tuska v. O'Brien, 68 id. 446, 449; Bloomer v.Sturges, 58 id. 168, 176; Clemens v. Clemens, 37 id. 59, 74; Doty v. Brown, 4 id. 71; Burt v. Sternburgh, 4 Cow. 559; Phillips v. Berick, 16 Johns. 136; Cromwell v. Countyof Sac, 94 U.S. 351; Aurora City v. West, 6 Wall. 82; Big. on Estop. [5th ed.] 165; Wells' Res Adjudicata, etc., §§ 248-251; Freeman on Judg. § 260.)
Moreover, the record in the City Court action which was in evidence when the offer in question was made, shows that the defendants requested the trial judge to find that "all the claims and demands of the plaintiff for instalments of dividends for 1874, 1875, 1876, 1877 and 1878 having accrued under *Page 48 
one and the same contract prior to the commencement of this action, or that in the Superior Court of the city of New York, constituted one cause of action. The recovery in the Superior Court for a part of this cause of action is a bar to this suit. The cause of action is indivisible." This request was refused, and the refusal to find it is a part of the judgment-roll. While parol evidence may be received to show what was litigated upon the trial, it must be consistent with the record and cannot be admitted to contradict it. (Campbell v. Butts, 3 N.Y. 173;Davis v. Tallcot, 12 id. 184, 190; Wood v. Jackson, 8 Wend. 9; Gardner v. Buckbee, 3 Cow. 120; Freeman on Judgments, § 275.)
As it has been twice adjudged in actions founded on the same contract and brought under the same circumstances as this, that the defense now insisted upon is not good, the defendants are bound by the result even if it was wrong, because the policy of the law does not permit a retrial, between the same parties, of an issue already determined by a prior judgment that is still in force.
The judgment should be affirmed with costs.
All concur.
Judgment affirmed.